Name: 80/1321/EEC: Commission Decision of 17 December 1980 approving a programme for the processing and marketing of milk products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132180/1321/EEC: Commission Decision of 17 December 1980 approving a programme for the processing and marketing of milk products in France pursuant to Council Regulation (EEC) No 355/77 (Only the French text is authentic) Official Journal L 380 , 31/12/1980 P. 0014 - 0015++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR THE PROCESSING AND MARKETING OF MILK PRODUCTS IN FRANCE PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1321/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 24 JULY 1979 THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME FOR THE MILK SECTOR AND ON 25 SEPTEMBER 1980 PROVIDED ADDITIONAL DETAILS ; WHEREAS THE SAID PROGRAMME FOR THE COW , SHEEP AND GOAT MILK SECTOR RELATES TO : - THE ADAPTATION OF PROCESSING FACILITIES TO THE GLOBAL AND REGIONAL REVOLUTION OF MILK PRODUCTION , - THE RATIONALIZATION BY MODERNIZATION AND CONCENTRATION OF MILK PROCESSING AND MARKETING FACILITIES , - THE EXTENSION OF FACILITIES FOR THE PRODUCTION OF CERTAIN MILK PRODUCTS ( IN PARTICULAR COW'S MILK CHEESE NOTABLY SOFT CHEESE AND BLUE CHEESE , SHEEP OR GOAT'S CHEESE ) OR AN INCREASE IN THE DEGREE OF PROCESSING OF MILK PRODUCTS ( NOTABLY HIGH VALUE DRIED PRODUCTS ) , - THE IMPROVEMENT OF DISTRIBUTION CONDITIONS BY AN APPROPRIATE DEVELOPMENT OF THE COLD CHAIN ( NOTABLY FOR LIQUID MILK AND FRESH PRODUCTS ) , IN ORDER TO INCREASE THE VALUE OF MILK PRODUCTION , TO WIDEN THE MARKET OUTLETS AND THUS MAINTAIN THE INCOMES OF MILK PRODUCERS ; WHEREAS IT IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR AND CAN UNDER NO CIRCUMSTANCES EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER EXCEPT FOR THE RATIONALIZATION OF BUSINESSES WITH A CAPACITY LESS THAN 50 TONNES OF BUTTER PER YEAR ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO PROJECTS FOR THE PRODUCTION OF CONDENSED MILK AND WHEY POWDER , THE INCREASE IN CAPACITY FOR U.H.T . MILK PRODUCTION OR THE INCREASE IN CAPACITY OF COWS' MILK CHEESE WHICH WOULD LEAD TO AN INCREASE IN THE PRESENT MILK PROCESSING CAPACITY OR WHICH CONCERNED THE TYPES OF CHEESE WHERE THERE IS ALREADY OVER-CAPACITY AND WHOSE MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN FRANCE ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PROGRAMME FOR THE MILK SECTOR SUBMITTED BY THE FRENCH GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 24 JULY 1979 AND SUPPLEMENTED ON 25 SEPTEMBER 1980 IS HEREBY APPROVED . 2 . APPROVAL OF THE PROGRAMME DOES NOT EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO CONDENSED MILK , WHEY POWDER OR THE INCREASE OF CAPACITY FOR THE PRODUCTION OF U.H.T . MILK AS WELL AS THE INCREASE IN COWS' MILK CHEESE MANUFACTURING CAPACITY WHICH WOULD LEAD TO AN INCREASE IN THE PRESENT MILK PROCESSING CAPACITY OR WHICH CONCERNED THE TYPES OF CHEESE FOR WHICH THERE IS ALREADY OVER-CAPACITY AND WHOSE MARKET OUTLETS ARE NOT GUARANTEED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .